J-A20023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JANE DOE (L.G.)                     :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellant         :
                                     :
                                     :
              v.                     :
                                     :
                                     :
 HAND AND STONE FRANCHISE            :   No. 862 EDA 2022
 CORPORATION, RUFFENACH, G.,         :
 LLC, T/A HAND & STONE               :
 PHOENIXVILLE-OAKS, CATHERINE        :
 RUFFENACH & GERARD RUFFENACH,       :
 W/H STEVEN M. WALDMAN AND           :
 STEVEN WALDMAN MASSAGE              :

            Appeal from the Order Entered February 17, 2022
          In the Court of Common Pleas of Philadelphia County
                     Civil Division at No: 190903709


 JANE DOE (L.G.)                     :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellant         :
                                     :
                                     :
              v.                     :
                                     :
                                     :
 HAND AND STONE FRANCHISE            :   No. 863 EDA 2022
 CORPORATION, RUFFENACH, G.,         :
 LLC, T/A HAND & STONE               :
 PHOENIXVILLE-OAKS, CATHERINE        :
 RUFFENACH & GERARD RUFFENACH,       :
 W/H STEVEN M. WALDMAN AND           :
 STEVEN WALDMAN MASSAGE              :

            Appeal from the Order Entered February 17, 2022
          In the Court of Common Pleas of Philadelphia County
                     Civil Division at No: 190903709
J-A20023-22


BEFORE:      BENDER, P.J.E., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY STABILE, J.:                        FILED DECEMBER 14, 2022

        Appellant, Jane Doe (L.G.), appeals from two February 17, 2022 orders

entered in the Court of Common Pleas of Philadelphia County, granting

summary judgment in favor of Appellees, Hand and Stone Franchise

Corporation, Ruffenach, G. LLC t/a Hand and Stone Phoenixville-Oaks Spa,

Catherine Ruffenach and Gerard Ruffenach, w/h, Steven M. Waldman, and

Steven Waldman Massage. Following review, we affirm.

        In its Memorandum Opinion, the trial court explained:

        [Appellant] commenced this personal injury action on September
        30, 2019, by writ of summons. A complaint was filed on
        November 13, 2019. In her complaint, [Appellant] alleged that
        she was sexually assaulted by [Appellee] Steven M. Waldman
        (“Waldman”) at Hand and Stone Franchise Corp (“Hand and
        Stone”) on April 9, 2016. After the assault, [Appellant] confided
        about the abuse to her friends but did not notify the police as she
        felt it would be her word against his.           Waldman ceased
        employment months after the assault.

        Almost two years after the assault, [Appellant] informed
        [Appellee] Hand & Stone of the 2016 assault.[1] Sometime in
        November of 2018, [Appellant] learned that [Appellee] Waldman
        was arrested and charged with the sexual assault of massage
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The trial court suggests that Appellant’s report of the April 9, 2016 assault
was made “almost two years after the assault,” citing Appellant’s Complaint
at ¶ 33 (“In early 2018, [Appellant] bravely informed Hand and Stone of the
assault.”). However, testimony and documentary evidence from Appellant’s
deposition reflect that she reported the April 9, 2016 incident on May 10, 2018
when she returned to the Hand and Stone location after the events of April
2016. See Appellant’s Deposition, 11/20/20, at 31-32, 35-36.


                                           -2-
J-A20023-22


        therapy clients. “Only after [Appellant] learned of [Appellee]
        Waldman’s other victims, did [Appellant] appreciate the gravity of
        what happened to her[.]”

        On November 1, 2021, Hand & Stone filed a motion for summary
        judgment. On November 2, 2021, the Ruffenach defendants filed
        a motion for summary judgment as well. On February 14, 2022,
        the court granted the motions and dismissed [Appellant’s]
        complaint as time barred.

Trial Court Opinion, 4/8/22, at 1-2 (citations to Appellant’s Complaint

omitted).

        Appellant filed timely notices of appeal from both orders and the appeals

were consolidated by order of this Court entered on May 6, 2022.2 Appellant

asks us to consider four issues in this appeal:

        1. Did the trial court err in granting Appellees’ Motions for
           Summary Judgment grounds [sic] where the discovery rule
           tolled the statute of limitations of Appellant[’]s claims such that
           her Complaint was timely filed?

        2. Did the trial court err in granting Appellees’ Motions for
           Summary Judgment where Appellees’ fraudulent concealment
           tolled the statute of limitations on Appellant[’]s claims such
           that her Complaint was timely filed?

        3. Did the trial court err in granting Appellees’ Motions for
           Summary Judgment where there existed genuine issues of
           material fact that should have been presented to a jury?

        4. Did the trial court err in granting Appellees’ Motions for
           Summary Judgment where the trial court was estopped from
           addressing whether Appellant’s claims were within the statute
           of limitations?

Appellant’s Brief at 3-4.


____________________________________________


2   The trial court did not order the filing of Rule 1925(b) statements.

                                           -3-
J-A20023-22


      “In reviewing a grant of summary judgment, this Court’s standard of

review is de novo and our scope of review is plenary.” Bourgeois v. Snow

Time, Inc., 242 A.3d 637, 649 (Pa. 2020) (citing Pyeritz v. Commonwealth

of Pa., State Police Dep't, 32 A.3d 687, 692 (Pa. 2011)). “A trial court

should grant summary judgment only in cases where the record contains no

genuine issue of material fact and the moving party is entitled to judgment as

a matter of law.” Id. at 649-50 (citing Summers v. Certainteed Corp., 997

A.2d 1152, 1159 (Pa. 2010)). “An appellate court may reverse a grant of

summary judgment only if the trial court erred in its application of the law or

abused its discretion.” Id. at 650 (citing Summers, 997 A.2d at 1159).

      In her first issue, Appellant asserts that the trial court erred by granting

summary judgment because the discovery rule tolled the statute of

limitations. In Fine v. Checcio, 870 A.2d 850 (Pa. 2005), our Supreme Court

stated:

      The Judicial Code provides in pertinent part that limitations
      periods are computed from the time the cause of action
      accrued. 42 Pa.C.S. § 5502(a). In Pennsylvania, a cause of action
      accrues when the plaintiff could have first maintained the action
      to a successful conclusion. Thus, we have stated that the statute
      of limitations begins to run as soon as the right to institute and
      maintain a suit arises. Pocono International Raceway, Inc. v.
      Pocono Produce, Inc., 503 Pa. 80, 468 A.2d 468, 471 (1983).
      Generally speaking, in a suit to recover damages for personal
      injuries, this right arises when the injury is inflicted. See Ayers
      v. Morgan, 397 Pa. 282, 154 A.2d 788, 791 (1959). Mistake,
      misunderstanding, or lack of knowledge in themselves do not toll
      the running of the statute. Nesbitt v. Erie Coach Co., 416 Pa.
      89, 204 A.2d 473, 475 (1964). Pocono International, 468 A.2d
      at 471. Once a cause of action has accrued and the prescribed


                                      -4-
J-A20023-22


       statutory period has run, an injured party is barred from bringing
       his cause of action. Id.

Id. at 857 (some citations omitted). See also Rice v. Diocese of Altoona-

Johnstown, 255 A.3d 237, 246-47 (Pa. 2021). The Court in Fine also noted

that

       when a court is presented with the assertion of the discovery rule’s
       application, it must address the ability of the damaged party,
       exercising reasonable diligence, to ascertain that he has been
       injured and by what cause. Since this question involves a factual
       determination as to whether a party was able, in the exercise of
       reasonable diligence, to know of his injury and its cause,
       ordinarily, a jury is to decide it. Where, however, reasonable
       minds would not differ in finding that a party knew or should have
       known on the exercise of reasonable diligence of his injury and its
       cause, the court determines that the discovery rule does not apply
       as a matter of law.

Fine, 870 A.2d at 858-59 (citations omitted).

       The trial court in the instant action found that Appellant “admits that

she had actual knowledge of the assault and that Waldman caused her injury

on April 9, 2016. [She] had two years to commence an action against the

defendants; she did not. Accordingly, her action is time barred.” Trial Court

Opinion, 4/8/22, at 3.

       We agree. The record reflects that Appellant knew immediately that she

had suffered an injury and knew that Waldman was the cause.                    See

Appellant’s Complaint at ¶¶ 26-31. For instance, in Paragraph 31, Appellant

asserted that upon checking out at Hand and Stone after the assault,

       [s]he went to her car in the parking lot and cried. [She] felt upset,
       angry, and scared. Immediately following the assault, [she]
       confided about the abuse to a few of her friends. [She] did not

                                       -5-
J-A20023-22


         contact law enforcement at this time as she did not think police
         would believe her, and felt it would be her word against []
         Waldman’s.

Id. at ¶ 31. Moreover, her deposition testimony recounting the details of the

assault reveals her recognition that Waldman’s actions caused her to be

“basically frozen in fear” as “[h]e was breathing heavily and pressing his

erection into the side of [her] head.” Appellant’s Deposition, 11/20/20, at 19-

20. She testified that when she left the facility, she went to her car “and sat

there for a long time. I cried, and tried to figure out what I should do next.”

Id. at 27. She considered calling the police or going back into the reception

area and speaking with the receptionist or a manager, but did not. However,

she did talk with a few people on her phone while still in the Hand and Stone

parking lot. Id. at 29. She explained, “I don’t recall exactly what was said in

those phone conversations, but I do remember telling them that I had been

just sexually assaulted by my massage therapist and that I was scared.” Id.

at 31.

         Because reasonable minds would not differ in finding that Appellant

knew of her injury and its cause on April 9, 2016, the trial court properly and

correctly determined that the discovery rule does not apply as a matter of law.

See Fine, 870 A.2d at 858-59. Appellant’s first issue fails.

         Appellant next claims that the trial court erred by granting summary

judgment because Appellees’ fraudulent concealment tolled the statute of

limitations. Appellant’s argument is meritless.


                                      -6-
J-A20023-22


      As Appellees recognize, “The doctrine of fraudulent concealment ‘is

based on a theory of estoppel’ which acts to toll the statute of limitations only

where a defendant ‘through fraud or concealment . . . causes the appellant to

relax his vigilance or deviate from his right of inquiry into the facts.’” Hand

and Stone Brief at 39 (quoting Fine, 870 A.2d at 860). See also Ruffenach

Brief at 11 (citing, inter alia, Fine and Rice, supra). Moreover, “in order for

fraudulent concealment to toll the statute of limitations, the defendant must

have committed some affirmative independent act of concealment upon which

the appellant justifiable relied.”    Hand and Stone Brief at 40 (quoting

Kingston Coal Co. v. Felton Mining Co., Inc., 690 A.2d 284, 291 (Pa.

Super. 1997)).

      Appellant contends that Hand and Stone “had a moral and ethical

obligation to report what happened to me as soon as I told them and, instead

of putting it in my hands and making it my decision and asking me what they

should do or what I wanted them to do[.]” Id. at 43 (quoting Appellant’s

Deposition, 11/20/20, at 42-43). However, as Hand and Stone recognizes,

Appellant did not even report the incident to Appellees until May 18, 2018,

more than two years after the assault, by which time the statute of limitations

had already run. Id. at 42.

      Quoting Rice, supra, Hand and Stone explains that the doctrine of

fraudulent concealment does not apply in the instant case. Id. at 44-46. See

also Ruffenach Brief at 11-14. In Rice, our Supreme Court stated, inter alia,


                                      -7-
J-A20023-22


that “before a plaintiff may invoke the principles of fraudulent concealment,

the plaintiff must use reasonable diligence to investigate her claims.” Rice,

255 A.3d at 253. The Court held that the statute of limitations on the plaintiff’s

claim “accrued when she knew she was injured by [her abuser].” Id. As in

Rice, Appellant here had two years to investigate Appellees’ role, if any, in

causing her injury.     Even if Appellees were somehow obligated to disclose

events that Appellant had not even reported to them, “the failure to do so

does not excuse [Appellant’s] own failure to conduct any investigation” into

Appellees as an additional cause of her injury. Id. at 254.

         The doctrine of fraudulent concealment does not operate to toll the

statute of limitations under the facts of this case. Appellant’s second issue

fails.

         In her third issue, Appellant contends the trial court erred by granting

summary judgment despite the existence of genuine issues of material fact.

We find no merit in this contention. Appellant was assaulted on April 9, 2016.

Because neither the discovery rule nor fraudulent concealment extended the

limitations period, Appellant’s statute of limitations expired on April 9, 2018.

42 Pa.C.S.A. § 5524(1). Appellant did not initiate her action until September

30, 2019, more than two years after the assault. There is no genuine issue

of material fact at play here and Appellees were entitled to judgment as a

matter of law. Appellant’s third issue does not afford her any relief.




                                       -8-
J-A20023-22


      In her fourth issue, Appellant asserts trial court error based on a

violation of the coordinate jurisdiction rule.       However, the coordinate

jurisdiction rule does not operate to prevent the grant of summary judgment

based on an earlier denial of a motion for judgment on the pleadings. See,

e.g., Commonwealth v. Taylor, 277 A.3d 577, 586 (Pa. Super. 2022) (citing

Goldey v. Trustees of University of Pennsylvania, 675 A.2d 264, 267 (Pa.

1996) (coordinate jurisdiction rule does not apply where two motions differ

in kind)); Petrongola v. Comcast-Spectator, 789 A.2d 204, 214-15 (Pa.

Super. 2001 (recognizing that coordinate jurisdiction rule does not prevent

judge from granting summary judgment after denying judgment on the

pleadings). As in the instant case, the trial court’s denial of judgment on the

pleadings in Petrongola was based on the pleadings only, whereas when

considering the motions for summary judgment, “the trial court had a plethora

of new information.” Id. at 215.

      The coordinate jurisdiction rule is not implicated here. Appellant’s fourth

issue fails.

      Because the trial court neither erred in its application of the law nor

abused its discretion, we shall not disturb its grant of summary judgment in

favor of Appellees.

      Judgments affirmed.




                                      -9-
J-A20023-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2022




                          - 10 -